    Case 4:19-cv-03492 Document 1 Filed on 09/16/19 in TXSD Page 1 of 20



                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION


FRANK MILLER, Individually and On           Case No.: 4:19-CV-3492
Behalf of All Others Similarly Situated,

                              Plaintiff,    CLASS ACTION COMPLAINT FOR
                                            VIOLATIONS OF THE FEDERAL
               v.                           SECURITIES LAWS

CADENCE BANCORPORATION, PAUL
B. MURPHY, and VALERIE C.                   JURY TRIAL DEMANDED
TOALSON,

                              Defendants.
      Case 4:19-cv-03492 Document 1 Filed on 09/16/19 in TXSD Page 2 of 20



         Plaintiff Frank Miller (“Plaintiff”), individually and on behalf of all others similarly

situated, by and through his attorneys, alleges the following upon information and belief, except

as to those allegations concerning Plaintiff, which are alleged upon personal knowledge.

Plaintiff’s information and belief is based upon, among other things, his counsel’s investigation,

which includes without limitation: (a) review and analysis of regulatory filings made by Cadence

Bancorporation (“Cadence” or the “Company”) with the United States (“U.S.”) Securities and

Exchange Commission (“SEC”); (b) review and analysis of press releases and media reports

issued by and disseminated by Cadence; and (c) review of other publicly available information

concerning Cadence.

                       NATURE OF THE ACTION AND OVERVIEW
         1.     This is a class action on behalf of persons and entities that purchased or otherwise

acquired Cadence securities between July 23, 2018 and July 22, 2019, inclusive (the “Class

Period”), seeking to pursue remedies under the Securities Exchange Act of 1934 (the “Exchange

Act”).

         2.     Cadence is a financial holding company that focuses on middle-market

commercial lending, complemented by retail banking and wealth management services, and

purportedly provides banking services to businesses, high net worth individuals, and business

owners.
         3.     On July 22, 2019, the Company disclosed that “higher credit costs including net

charge-offs of $18.6 million and loan provisions of $28.9 million” negatively impacted its

second quarter 2019 financial results.

         4.     On this news, the Company’s stock price fell $3.75 per share, or over 19%, to

close at $15.86 per share on July 22, 2019, thereby injuring investors.

         5.     Throughout the Class Period, Defendants made materially false and/or misleading

statements, as well as failed to disclose material adverse facts about the Company’s business,

operations, and prospects. Specifically, Defendants failed to disclose to investors: (1) that the

Company lacked adequate internal controls to assess credit risk; (2) that, as a result, certain of

the Company’s loans posed an increased risk of loss; (3) that, as a result, the Company was

                                    CLASS ACTION COMPLAINT
                                               1
      Case 4:19-cv-03492 Document 1 Filed on 09/16/19 in TXSD Page 3 of 20



reasonably likely to incur significant losses for certain loans; (4) that the Company’s financial

results would suffer a material adverse impact; and (5) that, as a result of the foregoing,

Defendants’ positive statements about the Company’s business, operations, and prospects were

materially misleading and/or lacked a reasonable basis.

       6.      As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s securities, Plaintiff and other Class members have

suffered significant losses and damages.

                                  JURISDICTION AND VENUE
       7.      The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange

Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17

C.F.R. § 240.10b-5).

       8.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and Section 27 of the Exchange Act (15 U.S.C. § 78aa).

       9.      Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b) and

Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)). Substantial acts in furtherance of the

alleged fraud or the effects of the fraud have occurred in this Judicial District. Many of the acts

charged herein, including the dissemination of materially false and/or misleading information,

occurred in substantial part in this Judicial District. In addition, the Company’s principal

executive offices are located in this District.

       10.     In connection with the acts, transactions, and conduct alleged herein, Defendants

directly and indirectly used the means and instrumentalities of interstate commerce, including the

United States mail, interstate telephone communications, and the facilities of a national securities

exchange.

                                              PARTIES
       11.     Plaintiff Frank Miller, as set forth in the accompanying certification, incorporated

by reference herein, purchased Cadence securities during the Class Period, and suffered damages

as a result of the federal securities law violations and false and/or misleading statements and/or

material omissions alleged herein.

                                     CLASS ACTION COMPLAINT
                                                2
      Case 4:19-cv-03492 Document 1 Filed on 09/16/19 in TXSD Page 4 of 20



          12.   Defendant Cadence is incorporated under the laws of Delaware with its principal

executive offices located in Houston, Texas. Cadence’s Class A common stock trades on the

New York Stock Exchange (“NYSE”) under the symbol “CADE.”

          13.   Defendant Paul B. Murphy (“Murphy”) was the Chief Executive Officer of the

Company at all relevant times.

          14.   Defendant Valerie C. Toalson (“Toalson”) was the Chief Financial Officer

(“CFO”) of the Company at all relevant times.

          15.   Defendants Murphy and Toalson (collectively the “Individual Defendants”),

because of their positions with the Company, possessed the power and authority to control the

contents of the Company’s reports to the SEC, press releases and presentations to securities

analysts, money and portfolio managers and institutional investors, i.e., the market.         The

Individual Defendants were provided with copies of the Company’s reports and press releases

alleged herein to be misleading prior to, or shortly after, their issuance and had the ability and

opportunity to prevent their issuance or cause them to be corrected. Because of their positions

and access to material non-public information available to them, the Individual Defendants knew

that the adverse facts specified herein had not been disclosed to, and were being concealed from,

the public, and that the positive representations which were being made were then materially

false and/or misleading. The Individual Defendants are liable for the false statements pleaded

herein.
                              SUBSTANTIVE ALLEGATIONS

                                          Background

          16.   Cadence is a financial holding company that focuses on middle-market

commercial lending, complemented by retail banking and wealth management services, and

purportedly provides banking services to businesses, high net worth individuals, and business

owners.
                               Materially False and Misleading
                          Statements Issued During the Class Period

          17.   The Class Period begins on July 23, 2018. On that day, the Company announced

                                   CLASS ACTION COMPLAINT
                                              3
        Case 4:19-cv-03492 Document 1 Filed on 09/16/19 in TXSD Page 5 of 20



its second quarter 2018 financial results in a press release, stating in relevant part:
         Highlights:

        Second quarter of 2018 net income was $48.0 million, representing an increase of
         $9.1 million, or 23.6%, compared to the first quarter of 2018 and an increase of
         $19.0 million, or 65.6%, compared to second quarter of 2017.

                                                  ***

        Loans were $9.0 billion as of June 30, 2018, an increase of $328.8 million, or
         3.8%, as compared to $8.6 billion at March 31, 2018, and an increase of $1.3
         billion, or 16.3%, as compared to $7.7 billion at June 30, 2017.

        Core deposits (total deposits excluding brokered) were $8.7 billion as of June 30,
         2018, up $451.1 million, or 5.5%, from March 31, 2018, and up $1.5 billion, or
         20.8%, from June 30, 2017.

        Total revenue for the second quarter of 2018 was $120.1 million, up 3.4% from
         the linked quarter and up 13.9% from the same period in 2017 driven by strong
         loan, core deposit, and spread income growth due to a favorably positioned, asset-
         sensitive balance sheet benefiting from rising short-term rates.

         18.    On August 13, 2018, the Company filed its quarterly report on Form 10-Q for the

period ended June 30, 2018, affirming the previously reported financial results. Moreover, the

report described the Company’s allowance for credit losses (“ACL”), stating in relevant part:
         Total ACL for the period ending June 30, 2018 was $90.6 million, or 1.01% of
         total loans (net of unearned discounts and fees) of $9.0 billion. This compares
         with $87.6 million, or 1.06% of total loans of $8.25 billion at December 31, 2017.

         19.    On October 22, 2018, the Company announced its third quarter 2018 financial

results in a press release, stating in relevant part:
        Third quarter of 2018 net income was $47.1 million, representing strong overall
         business performance and an increase of $14.5 million, or 44.5%, compared to
         third quarter of 2017, and a decrease of $0.8 million, or 1.7% compared to the
         second quarter of 2018 due to second quarter’s income being impacted favorably
         by non-routine items(2) including the gain on sale of the insurance subsidiary and
         a discrete tax deduction.

                                                  ***

        Cadence continued to demonstrate its strong business development with loan
         growth ending the quarter at $9.4 billion as of September 30, 2018, an increase of
         $1.4 billion, or 17.6%, since September 30, 2017, and an increase of $468.1
         million, or 5.2%, since June 30, 2018.


                                      CLASS ACTION COMPLAINT
                                                 4
        Case 4:19-cv-03492 Document 1 Filed on 09/16/19 in TXSD Page 6 of 20



        Core deposits (total deposits excluding brokered) reflected solid growth at $8.8
         billion as of September 30, 2018, up $1.2 billion, or 15.0%, from September 30,
         2017, and up $252.2 million, or 2.9%, from June 30, 2018. Brokered deposits
         decreased $97.8 million or 11.9% from September 30, 2017 and decreased $25.0
         million from June 30, 2018.

        Credit remained solid during the quarter, and loan loss provisions included a
         reversal of ($1.4) million for the third quarter of 2018 as compared to a provision
         of $1.7 million in the prior year’s quarter and $1.3 million in the linked quarter.
         Continued improvement in the energy sector and that impact on the performance
         of our energy credits affected the loan provision reversal in the third quarter of
         2018, as well as, refinement of our portfolio loss rates amid an overall stable
         credit backdrop. These combined factors more than offset loan provisions
         associated with the third quarter net loan growth.

         20.    On November 14, 2018, the Company filed its quarterly report on Form 10-Q for

the period ended September 30, 2018, affirming the previously reported financial results.

Moreover, the report stated that “Total ACL Total ACL for the period ending September 30,

2018 was $86.2 million, or 0.91% of total loans (net of unearned discounts and fees) of $9.44

billion.”

         21.    On January 28, 2019, the Company announced its full year fiscal 2018 financial

results in a press release stating, in relevant part:
        2018 net income was $166.3 million, up meaningfully from $102.4 million for
         2017. Fourth quarter of 2018 net income was $32.3 million, an increase of $17.6
         million compared to fourth quarter of 2017, representing strong overall business
         performance, and a decrease of $14.8 million compared to the third quarter of
         2018 due to non-routine expenses(2) and increased loan loss provisions in the
         fourth quarter of 2018. Adjusted net income was $174.8 million(1) for 2018, up
         from $123.3 million for 2017. Fourth quarter of 2018 adjusted net income was
         $41.5 million(1), an increase of $5.2 million compared to the fourth quarter of
         2017 and a decrease of $7.8 million compared to the third quarter of 2018 due to
         increased loan provisions in the fourth quarter of 2018.

                                                  ***

        Credit remains solid, with net charge-offs of six basis points for both 2018 and
         2017, and 1 basis point in the fourth quarter of 2018.

         22.    On March 1, 2019, the Company filed its annual report on Form 10-K for the

period ended December 31, 2018 (the “2018 10-K”), affirming the previously reported financial

results. Regarding managing credit risks, under “Risk Factors,” the Company stated, in relevant


                                      CLASS ACTION COMPLAINT
                                                 5
        Case 4:19-cv-03492 Document 1 Filed on 09/16/19 in TXSD Page 7 of 20



part:
         Our business depends on our ability to successfully manage credit risk.

         Our business depends on our ability to successfully measure and manage credit
         risk. As a lender, we are exposed to the risk that the principal of, or interest on, a
         loan will not be repaid timely or at all or that the value of any collateral
         supporting a loan will be insufficient to cover our outstanding exposure. In
         addition, we are exposed to risks with respect to the period of time over which the
         loan may be repaid, risks relating to proper loan underwriting, risks resulting from
         changes in economic and industry conditions, and risks inherent in dealing with
         individual loans and borrowers. The creditworthiness of a borrower is affected by
         many factors including local market conditions and general economic conditions.
         If the overall economic climate in the United States, generally, or our market
         areas, specifically, experiences material disruption, our borrowers may experience
         difficulties in repaying their loans, the collateral we hold may decrease in value or
         become illiquid, and the level of nonperforming loans, charge-offs and
         delinquencies could rise and require significant additional provisions for credit
         losses. Additional factors related to the credit quality of commercial loans include
         the quality of the management of the business and the borrower’s ability both to
         properly evaluate changes in the supply and demand characteristics affecting our
         market for products and services and to effectively respond to those changes.
         Additional factors related to the credit quality of commercial real estate loans
         include tenant vacancy rates and the quality of management of the property.

         Our risk management practices, such as monitoring the concentration of our loans
         within specific industries and our credit approval, review and administrative
         practices, may not adequately reduce credit risk, and our credit administration
         personnel, policies and procedures may not adequately adapt to changes in
         economic or any other conditions affecting customers and the quality of the loan
         portfolio. Many of our loans are made to small and medium-sized businesses that
         are less able to withstand competitive, economic and financial pressures than
         larger borrowers. Consequently, we may have significant exposure if any of these
         borrowers becomes unable to pay their loan obligations as a result of economic or
         market conditions, or personal circumstances, such as divorce or death. A failure
         to effectively measure and limit the credit risk associated with our loan portfolio
         may result in loan defaults, foreclosures and additional charge-offs, and may
         necessitate that we significantly increase our allowance for credit losses (“ACL”),
         each of which could adversely affect our net income. As a result, our inability to
         successfully manage credit risk could have a material adverse effect on our
         business, financial condition and results of operations.

         23.    Moreover, the 2018 10-K stated, regarding potential losses to the loan portfolio,

in relevant part:
         Our ACL may prove to be insufficient to absorb potential losses in our loan
         portfolio, which may adversely affect our business, financial condition and
         results of operations.

                                     CLASS ACTION COMPLAINT
                                                6
Case 4:19-cv-03492 Document 1 Filed on 09/16/19 in TXSD Page 8 of 20



 As a lender, we are exposed to the risk that our customers will be unable to repay
 their loans in accordance with their terms and that any collateral securing the
 payment of their loans may not be sufficient to assure repayment. Credit losses
 are inherent in the business of making loans and could have a material adverse
 effect on our operating results. We have established our ACL and maintain it at a
 level considered adequate by management to absorb probable credit losses based
 on our analysis of the quality of our loan portfolio, market environment and other
 factors we deem to be relevant to this analysis. The ACL represents our estimate
 of probable losses in the portfolio at each balance sheet date and is based upon
 relevant information available to us. The allowance contains provisions for
 probable losses that have been identified relating to specific borrowing
 relationships, as well as probable losses inherent in the loan portfolio and credit
 undertakings that are not specifically identified. Additions to the ACL, which are
 charged to earnings through the provision for credit losses, are determined based
 on a variety of factors, including an analysis of the loan portfolio, historical loss
 experience and an evaluation of current economic conditions in our market areas.
 The determination of the appropriate level of the ACL inherently involves a high
 degree of subjectivity and requires us to make significant estimates of current
 credit risks and future trends, all of which may undergo material changes.
 Although our management has established an ACL it believes is adequate to
 absorb probable and reasonably estimable losses in our loan portfolio, the
 allowance may not be adequate. We could sustain credit losses that are
 significantly higher than the amount of our ACL. Higher credit losses could arise
 for a variety of reasons, including changes in economic, operating and other
 conditions within our markets, as well as changes in the financial condition, cash
 flows, and operations of our borrowers.

 As of December 31, 2018, our ACL as a percentage of total loans was 0.94% and
 as a percentage of total nonperforming loans was 127.12%. Additional credit
 losses will likely occur in the future and may occur at a rate greater than we have
 previously experienced. We may be required to take additional provisions for
 credit losses in the future to further supplement the ACL, either due to
 management’s decision to do so or requirements by our banking regulators. In
 addition, bank regulatory agencies will periodically review our ACL, the policies
 and procedures we use to determine the level of the allowance and the value
 attributed to nonperforming loans or to real estate acquired through foreclosure.
 Such regulatory agencies may require us to recognize future charge-offs. In
 addition, in June 2016, the Financial Accounting Standards Board issued a new
 accounting standard, Current Expected Credit Losses (“CECL”), that will replace
 the current approach under generally accepted accounting principles (GAAP) for
 establishing allowances for credit losses, which generally considers only past
 event and current conditions. CECL is a forward-looking methodology that
 reflects the expected credit losses over the lives of financial assets, starting when
 such assets are first acquired. Under the revised methodology, credit losses will be
 measured based on past events, current conditions and reasonable and supportable
 forecasts that affect the collectability of financial assets. The standard is expected
 to result in increases to allowance levels generally and will require the application
 of the revised methodology to existing financial assets through a one-time

                             CLASS ACTION COMPLAINT
                                        7
        Case 4:19-cv-03492 Document 1 Filed on 09/16/19 in TXSD Page 9 of 20



         adjustment to retained earnings upon initial effectiveness. The standard will be
         effective for us in 2020. See “Notes to Consolidated Financial Statements—Note
         1—Summary of Accounting Policies—Pending Accounting Pronouncements” for
         additional information about the standard. Any increases in the ACL will result in
         a decrease in net income and, if the increases reduce retained earnings and capital,
         it could have a material adverse effect on our business, financial condition and
         results of operations.

         24.    On April 29, 2019, the Company announced its first quarter 2019 financial results

in a press release, stating in relevant part:
        Adjusted net income(1), excluding non-routine income and expenses(2) primarily
         related to the merger, was $75.0 million for the first quarter of 2019, an increase
         of $33.0 million or 79% compared to the first quarter of 2018 and an increase of
         $33.5 million or 81% compared to the fourth quarter of 2018.

        Adjusted EPS(1) for the first quarter of 2019 of $0.57 increased $0.07 compared to
         adjusted EPS for both the prior year and linked quarters of $0.50.

         25.    On May 10, 2019, the Company filed its quarterly report on Form 10-Q for the

period ended March 31, 2019, affirming the previously reported financial results. In addition, it

reported total ACL of $105.04 million.

         26.    The above statements identified in ¶¶ 17-25 were materially false and/or

misleading, and failed to disclose material adverse facts about the Company’s business,

operations, and prospects. Specifically, Defendants failed to disclose to investors: (1) that the

Company lacked adequate internal controls to assess credit risk; (2) that, as a result, certain of

the Company’s loans posed an increased risk of loss; (3) that, as a result, the Company was

reasonably likely to incur significant losses for certain loans; (4) that the Company’s financial

results would suffer a material adverse impact; and (5) that, as a result of the foregoing,

Defendants’ positive statements about the Company’s business, operations, and prospects were

materially misleading and/or lacked a reasonable basis.

                            Disclosures at the End of the Class Period
         27.    On July 22, 2019, the Company disclosed that “higher credit costs including net

charge-offs of $18.6 million and loan provisions of $28.9 million” negatively impacted its

second quarter 2019 financial results. In a press release, the Company stated, in relevant part:



                                      CLASS ACTION COMPLAINT
                                                 8
       Case 4:19-cv-03492 Document 1 Filed on 09/16/19 in TXSD Page 10 of 20



         Cadence Bancorporation (NYSE:CADE) (“Cadence”) today announced net
        income for the quarter ended June 30, 2019 of $48.3 million, or $0.37 per diluted
        common share (“per share”), compared to $48.0 million or $0.57 per share for the
        quarter ended June 30, 2018, and $58.2 million or $0.44 per share for the quarter
        ended March 31, 2019. The first and second quarters of 2019 included merger
        related expenses of $22.0 million or $0.13 per share and $4.6 million or $0.03 per
        share, respectively.

        “The results for second quarter of 2019 reflect continued organic loan and deposit
        growth and solid fundamental trends, that were unfortunately negatively impacted
        by higher credit costs including net charge-offs of $18.6 million and loan
        provisions of $28.9 million. While the credit results are certainly disappointing,
        there have been many positive developments this year that add further strength to
        our platform. As a reminder, in the first quarter of 2019, we meaningfully
        diversified assets and deposits with the State Bank & Trust (“State Bank”) merger
        and protected our interest income with the addition of a well-timed interest rate
        collar. This quarter, we sold non-strategic acquired loans and grew originated
        loans 4.0% year-to-date, reflecting an intentional moderation of growth compared
        to prior years. Additionally, we further lowered our use of wholesale funding and
        enhanced our capital base while lowering ongoing debt as we refinanced senior
        debt with sub-debt on attractive terms. Our tangible book value per share
        increased over 7% from last quarter to $14.21. The State Bank merger integration
        continues to progress well on all fronts, and we are encouraged by our prospects
        to grow this core business throughout Georgia. We continue to focus on building
        our quality growth throughout our regional markets, while investing in scalable
        infrastructure to support ongoing customer service and profitable growth. Looking
        forward, we believe the cumulative effect of these actions position Cadence well
        for future success,” stated Paul B. Murphy, Jr., Chairman and Chief Executive
        Officer of Cadence Bancorporation.

        Adjusted Performance Metrics:

       Adjusted net income(1), excluding non-routine income and expenses(2) primarily
        related to the merger, was $51.5 million for the second quarter of 2019, an
        increase of $9.3 million or 22.2% compared to the second quarter of 2018 and a
        decrease of $24.0 million or 31.8% compared to the first quarter of 2019.

       Adjusted EPS(1) for the second quarter of 2019 of $0.40 decreased by $0.10
        compared to adjusted EPS for the prior year quarter of $0.50 and decreased by
        $0.18 for the linked quarter of $0.58.

        28.    On this news, the Company’s stock price fell $3.75 per share, or over 19%, to

close at $15.86 per share on July 22, 2019, thereby injuring investors.

                              CLASS ACTION ALLEGATIONS
        29.    Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a class, consisting of all persons and entities that

                                   CLASS ACTION COMPLAINT
                                              9
     Case 4:19-cv-03492 Document 1 Filed on 09/16/19 in TXSD Page 11 of 20



purchased or otherwise acquired Cadence securities between July 23, 2018 and July 22, 2019,

inclusive, and who were damaged thereby (the “Class”).             Excluded from the Class are

Defendants, the officers and directors of the Company, at all relevant times, members of their

immediate families and their legal representatives, heirs, successors, or assigns, and any entity in

which Defendants have or had a controlling interest.

          30.   The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Cadence’s common shares actively traded on the

NYSE. While the exact number of Class members is unknown to Plaintiff at this time and can

only be ascertained through appropriate discovery, Plaintiff believes that there are at least

hundreds or thousands of members in the proposed Class. Millions of Cadence Class A common

stock were traded publicly during the Class Period on the NYSE. Record owners and other

members of the Class may be identified from records maintained by Cadence or its transfer agent

and may be notified of the pendency of this action by mail, using the form of notice similar to

that customarily used in securities class actions.

          31.   Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

          32.   Plaintiff will fairly and adequately protect the interests of the members of the

Class and has retained counsel competent and experienced in class and securities litigation.

          33.   Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:
          (a)   whether the federal securities laws were violated by Defendants’ acts as alleged

herein;

          (b)   whether statements made by Defendants to the investing public during the Class

Period omitted and/or misrepresented material facts about the business, operations, and prospects

of Cadence; and


                                    CLASS ACTION COMPLAINT
                                               10
     Case 4:19-cv-03492 Document 1 Filed on 09/16/19 in TXSD Page 12 of 20



        (c)       to what extent the members of the Class have sustained damages and the proper

measure of damages.

        34.       A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation makes it impossible for members of the Class to individually

redress the wrongs done to them. There will be no difficulty in the management of this action as

a class action.

                                UNDISCLOSED ADVERSE FACTS
        35.       The market for Cadence’s securities was open, well-developed and efficient at all

relevant times. As a result of these materially false and/or misleading statements, and/or failures

to disclose, Cadence’s securities traded at artificially inflated prices during the Class Period.

Plaintiff and other members of the Class purchased or otherwise acquired Cadence’s securities

relying upon the integrity of the market price of the Company’s securities and market

information relating to Cadence, and have been damaged thereby.

        36.       During the Class Period, Defendants materially misled the investing public,

thereby inflating the price of Cadence’s securities, by publicly issuing false and/or misleading

statements and/or omitting to disclose material facts necessary to make Defendants’ statements,

as set forth herein, not false and/or misleading. The statements and omissions were materially

false and/or misleading because they failed to disclose material adverse information and/or

misrepresented the truth about Cadence’s business, operations, and prospects as alleged herein.

        37.       At all relevant times, the material misrepresentations and omissions particularized

in this Complaint directly or proximately caused or were a substantial contributing cause of the

damages sustained by Plaintiff and other members of the Class. As described herein, during the

Class Period, Defendants made or caused to be made a series of materially false and/or

misleading statements about Cadence’s financial well-being and prospects.             These material

misstatements and/or omissions had the cause and effect of creating in the market an

unrealistically positive assessment of the Company and its financial well-being and prospects,

                                      CLASS ACTION COMPLAINT
                                                 11
     Case 4:19-cv-03492 Document 1 Filed on 09/16/19 in TXSD Page 13 of 20



thus causing the Company’s securities to be overvalued and artificially inflated at all relevant

times.    Defendants’ materially false and/or misleading statements during the Class Period

resulted in Plaintiff and other members of the Class purchasing the Company’s securities at

artificially inflated prices, thus causing the damages complained of herein when the truth was

revealed.

                                        LOSS CAUSATION
         38.      Defendants’ wrongful conduct, as alleged herein, directly and proximately caused

the economic loss suffered by Plaintiff and the Class.

         39.      During the Class Period, Plaintiff and the Class purchased Cadence’s securities at

artificially inflated prices and were damaged thereby. The price of the Company’s securities

significantly declined when the misrepresentations made to the market, and/or the information

alleged herein to have been concealed from the market, and/or the effects thereof, were revealed,

causing investors’ losses.

                                   SCIENTER ALLEGATIONS
         40.      As alleged herein, Defendants acted with scienter since Defendants knew that the

public documents and statements issued or disseminated in the name of the Company were

materially false and/or misleading; knew that such statements or documents would be issued or

disseminated to the investing public; and knowingly and substantially participated or acquiesced
in the issuance or dissemination of such statements or documents as primary violations of the

federal securities laws. As set forth elsewhere herein in detail, the Individual Defendants, by

virtue of their receipt of information reflecting the true facts regarding Cadence, their control

over, and/or receipt and/or modification of Cadence’s allegedly materially misleading

misstatements and/or their associations with the Company which made them privy to

confidential proprietary information concerning Cadence, participated in the fraudulent scheme

alleged herein.
                     APPLICABILITY OF PRESUMPTION OF RELIANCE
                         (FRAUD-ON-THE-MARKET DOCTRINE)

         41.      The market for Cadence’s securities was open, well-developed and efficient at all


                                     CLASS ACTION COMPLAINT
                                                12
     Case 4:19-cv-03492 Document 1 Filed on 09/16/19 in TXSD Page 14 of 20



relevant times. As a result of the materially false and/or misleading statements and/or failures to

disclose, Cadence’s securities traded at artificially inflated prices during the Class Period. On

August 22, 2018, the Company’s share price closed at a Class Period high of $28.85 per share.

Plaintiff and other members of the Class purchased or otherwise acquired the Company’s

securities relying upon the integrity of the market price of Cadence’s securities and market

information relating to Cadence, and have been damaged thereby.

       42.     During the Class Period, the artificial inflation of Cadence’s shares was caused by

the material misrepresentations and/or omissions particularized in this Complaint causing the

damages sustained by Plaintiff and other members of the Class. As described herein, during the

Class Period, Defendants made or caused to be made a series of materially false and/or

misleading statements about Cadence’s business, prospects, and operations. These material

misstatements and/or omissions created an unrealistically positive assessment of Cadence and its

business, operations, and prospects, thus causing the price of the Company’s securities to be

artificially inflated at all relevant times, and when disclosed, negatively affected the value of the

Company shares. Defendants’ materially false and/or misleading statements during the Class

Period resulted in Plaintiff and other members of the Class purchasing the Company’s securities

at such artificially inflated prices, and each of them has been damaged as a result.

       43.     At all relevant times, the market for Cadence’s securities was an efficient market

for the following reasons, among others:

       (a)     Cadence shares met the requirements for listing, and was listed and actively

traded on the NYSE, a highly efficient and automated market;

       (b)     As a regulated issuer, Cadence filed periodic public reports with the SEC and/or

the NYSE;

       (c)     Cadence regularly communicated with public investors via established market

communication mechanisms, including through regular dissemination of press releases on the

national circuits of major newswire services and through other wide-ranging public disclosures,

such as communications with the financial press and other similar reporting services; and/or

       (d)     Cadence was followed by securities analysts employed by brokerage firms who

                                    CLASS ACTION COMPLAINT
                                               13
     Case 4:19-cv-03492 Document 1 Filed on 09/16/19 in TXSD Page 15 of 20



wrote reports about the Company, and these reports were distributed to the sales force and

certain customers of their respective brokerage firms.        Each of these reports was publicly

available and entered the public marketplace.

       44.     As a result of the foregoing, the market for Cadence’s securities promptly

digested current information regarding Cadence from all publicly available sources and reflected

such information in Cadence’s share price. Under these circumstances, all purchasers of

Cadence’s securities during the Class Period suffered similar injury through their purchase of

Cadence’s securities at artificially inflated prices and a presumption of reliance applies.

       45.     A Class-wide presumption of reliance is also appropriate in this action under the

Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128

(1972), because the Class’s claims are, in large part, grounded on Defendants’ material

misstatements and/or omissions. Because this action involves Defendants’ failure to disclose

material adverse information regarding the Company’s business operations and financial

prospects—information that Defendants were obligated to disclose—positive proof of reliance is

not a prerequisite to recovery. All that is necessary is that the facts withheld be material in the

sense that a reasonable investor might have considered them important in making investment

decisions. Given the importance of the Class Period material misstatements and omissions set

forth above, that requirement is satisfied here.

                                       NO SAFE HARBOR
       46.     The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.

The statements alleged to be false and misleading herein all relate to then-existing facts and

conditions. In addition, to the extent certain of the statements alleged to be false may be

characterized as forward looking, they were not identified as “forward-looking statements” when

made and there were no meaningful cautionary statements identifying important factors that

could cause actual results to differ materially from those in the purportedly forward-looking

statements. In the alternative, to the extent that the statutory safe harbor is determined to apply to

any forward-looking statements pleaded herein, Defendants are liable for those false forward-

                                    CLASS ACTION COMPLAINT
                                               14
     Case 4:19-cv-03492 Document 1 Filed on 09/16/19 in TXSD Page 16 of 20



looking statements because at the time each of those forward-looking statements was made, the

speaker had actual knowledge that the forward-looking statement was materially false or

misleading, and/or the forward-looking statement was authorized or approved by an executive

officer of Cadence who knew that the statement was false when made.
                                             FIRST CLAIM
                          Violation of Section 10(b) of The Exchange Act and
                                 Rule 10b-5 Promulgated Thereunder
                                        Against All Defendants

        47.     Plaintiff repeats and re-alleges each and every allegation contained above as if

fully set forth herein.

        48.     During the Class Period, Defendants carried out a plan, scheme and course of

conduct which was intended to and, throughout the Class Period, did: (i) deceive the investing

public, including Plaintiff and other Class members, as alleged herein; and (ii) cause Plaintiff and

other members of the Class to purchase Cadence’s securities at artificially inflated prices. In

furtherance of this unlawful scheme, plan and course of conduct, Defendants, and each

defendant, took the actions set forth herein.

        49.     Defendants (i) employed devices, schemes, and artifices to defraud; (ii) made

untrue statements of material fact and/or omitted to state material facts necessary to make the

statements not misleading; and (iii) engaged in acts, practices, and a course of business which
operated as a fraud and deceit upon the purchasers of the Company’s securities in an effort to

maintain artificially high market prices for Cadence’s securities in violation of Section 10(b) of

the Exchange Act and Rule 10b-5. All Defendants are sued either as primary participants in the

wrongful and illegal conduct charged herein or as controlling persons as alleged below.

        50.     Defendants, individually and in concert, directly and indirectly, by the use, means

or instrumentalities of interstate commerce and/or of the mails, engaged and participated in a

continuous course of conduct to conceal adverse material information about Cadence’s financial

well-being and prospects, as specified herein.

        51.     Defendants employed devices, schemes and artifices to defraud, while in

possession of material adverse non-public information and engaged in acts, practices, and a

                                      CLASS ACTION COMPLAINT
                                                 15
     Case 4:19-cv-03492 Document 1 Filed on 09/16/19 in TXSD Page 17 of 20



course of conduct as alleged herein in an effort to assure investors of Cadence’s value and

performance and continued substantial growth, which included the making of, or the

participation in the making of, untrue statements of material facts and/or omitting to state

material facts necessary in order to make the statements made about Cadence and its business

operations and future prospects in light of the circumstances under which they were made, not

misleading, as set forth more particularly herein, and engaged in transactions, practices and a

course of business which operated as a fraud and deceit upon the purchasers of the Company’s

securities during the Class Period.

       52.     Each of the Individual Defendants’ primary liability and controlling person

liability arises from the following facts: (i) the Individual Defendants were high-level executives

and/or directors at the Company during the Class Period and members of the Company’s

management team or had control thereof; (ii) each of these defendants, by virtue of their

responsibilities and activities as a senior officer and/or director of the Company, was privy to and

participated in the creation, development and reporting of the Company’s internal budgets, plans,

projections and/or reports; (iii) each of these defendants enjoyed significant personal contact and

familiarity with the other defendants and was advised of, and had access to, other members of the

Company’s management team, internal reports and other data and information about the

Company’s finances, operations, and sales at all relevant times; and (iv) each of these defendants

was aware of the Company’s dissemination of information to the investing public which they

knew and/or recklessly disregarded was materially false and misleading.

       53.     Defendants had actual knowledge of the misrepresentations and/or omissions of

material facts set forth herein, or acted with reckless disregard for the truth in that they failed to

ascertain and to disclose such facts, even though such facts were available to them. Such

defendants’ material misrepresentations and/or omissions were done knowingly or recklessly and

for the purpose and effect of concealing Cadence’s financial well-being and prospects from the

investing public and supporting the artificially inflated price of its securities. As demonstrated by

Defendants’ overstatements and/or misstatements of the Company’s business, operations,

financial well-being, and prospects throughout the Class Period, Defendants, if they did not have

                                      CLASS ACTION COMPLAINT
                                                 16
     Case 4:19-cv-03492 Document 1 Filed on 09/16/19 in TXSD Page 18 of 20



actual knowledge of the misrepresentations and/or omissions alleged, were reckless in failing to

obtain such knowledge by deliberately refraining from taking those steps necessary to discover

whether those statements were false or misleading.

       54.     As a result of the dissemination of the materially false and/or misleading

information and/or failure to disclose material facts, as set forth above, the market price of

Cadence’s securities was artificially inflated during the Class Period. In ignorance of the fact

that market prices of the Company’s securities were artificially inflated, and relying directly or

indirectly on the false and misleading statements made by Defendants, or upon the integrity of

the market in which the securities trades, and/or in the absence of material adverse information

that was known to or recklessly disregarded by Defendants, but not disclosed in public

statements by Defendants during the Class Period, Plaintiff and the other members of the Class

acquired Cadence’s securities during the Class Period at artificially high prices and were

damaged thereby.

       55.     At the time of said misrepresentations and/or omissions, Plaintiff and other

members of the Class were ignorant of their falsity, and believed them to be true. Had Plaintiff

and the other members of the Class and the marketplace known the truth regarding the problems

that Cadence was experiencing, which were not disclosed by Defendants, Plaintiff and other

members of the Class would not have purchased or otherwise acquired their Cadence securities,

or, if they had acquired such securities during the Class Period, they would not have done so at

the artificially inflated prices which they paid.

       56.     By virtue of the foregoing, Defendants violated Section 10(b) of the Exchange

Act and Rule 10b-5 promulgated thereunder.

       57.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and

the other members of the Class suffered damages in connection with their respective purchases

and sales of the Company’s securities during the Class Period.
                                        SECOND CLAIM
                         Violation of Section 20(a) of The Exchange Act
                               Against the Individual Defendants

       58.     Plaintiff repeats and re-alleges each and every allegation contained above as if

                                     CLASS ACTION COMPLAINT
                                                17
     Case 4:19-cv-03492 Document 1 Filed on 09/16/19 in TXSD Page 19 of 20



fully set forth herein.

        59.     Individual Defendants acted as controlling persons of Cadence within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level

positions and their ownership and contractual rights, participation in, and/or awareness of the

Company’s operations and intimate knowledge of the false financial statements filed by the

Company with the SEC and disseminated to the investing public, Individual Defendants had the

power to influence and control and did influence and control, directly or indirectly, the decision-

making of the Company, including the content and dissemination of the various statements

which Plaintiff contends are false and misleading. Individual Defendants were provided with or

had unlimited access to copies of the Company’s reports, press releases, public filings, and other

statements alleged by Plaintiff to be misleading prior to and/or shortly after these statements

were issued and had the ability to prevent the issuance of the statements or cause the statements

to be corrected.

        60.     In particular, Individual Defendants had direct and supervisory involvement in the

day-to-day operations of the Company and, therefore, had the power to control or influence the

particular transactions giving rise to the securities violations as alleged herein, and exercised the

same.

        61.     As set forth above, Cadence and Individual Defendants each violated Section

10(b) and Rule 10b-5 by their acts and omissions as alleged in this Complaint. By virtue of their

position as controlling persons, Individual Defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and

other members of the Class suffered damages in connection with their purchases of the

Company’s securities during the Class Period.

                                    PRAYER FOR RELIEF
        WHEREFORE, Plaintiff prays for relief and judgment, as follows:

        (a)     Determining that this action is a proper class action under Rule 23 of the Federal

Rules of Civil Procedure;

        (b)     Awarding compensatory damages in favor of Plaintiff and the other Class

                                    CLASS ACTION COMPLAINT
                                               18
     Case 4:19-cv-03492 Document 1 Filed on 09/16/19 in TXSD Page 20 of 20



members against all defendants, jointly and severally, for all damages sustained as a result of

Defendants’ wrongdoing, in an amount to be proven at trial, including interest thereon;

       (c)     Awarding Plaintiff and the Class their reasonable costs and expenses incurred in

this action, including counsel fees and expert fees; and

       (d)     Such other and further relief as the Court may deem just and proper.
                                  JURY TRIAL DEMANDED


       Plaintiff hereby demands a trial by jury.

Dated: September 16, 2019                     Respectfully submitted,

                                              /s/ Joe Kendall__________________
                                              Joe Kendall
                                              Texas Bar No. 11260700
                                              KENDALL LAW GROUP, PLLC
                                              3811 Turtle Creek Blvd., Suite 1450
                                              Dallas, Texas 75219
                                              Telephone: (214) 744-3000
                                              Facsimile: (214) 744-3015
                                              Email: jkendall@kendalllawgroup.com


                                              GLANCY PRONGAY & MURRAY LLP

                                              Lionel Z. Glancy
                                              Robert V. Prongay
                                              Lesley F. Portnoy
                                              Charles H. Linehan
                                              Pavithra Rajesh
                                              1925 Century Park East, Suite 2100
                                              Los Angeles, CA 90067
                                              Telephone: (310) 201-9150
                                              Facsimile: (310) 201-9160

                                              Attorneys for Plaintiff Frank Miller




                                   CLASS ACTION COMPLAINT
                                              19
